Title: To James Madison from Rufus King, 20 August 1801 (Abstract)
From: King, Rufus
To: Madison, James


20 August 1801, London. No. 30. Conveys word from Murray and Dawson that exchange of ratifications has been completed in Paris. Encloses letter from Eaton with latest information on situation at Tunis. Refers to previous statements of his reluctance to execute Eaton’s orders.
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC 1 p.; marked duplicate; in a clerk’s hand; docketed by Wagner as received 16 Oct. Printed in King, Life and Correspondence of Rufus King, 3:499. Filed with RC is a copy of King to Eaton, 20 Aug. 1801 (2 pp.), acknowledging Eaton’s letters of 23, 24, and 27 May and discussing the difficulties of procuring gifts for the bey.


   In the letterbook copy there is an asterisk here and a note following the letter: “*Addressed to secretary of State & covering copy of one to Mr. King.” The enclosure may have been Eaton to JM, 1 June 1801, which covered copies of Eaton’s 27 May and 1 June letters to King (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:247–48 and n. 1).

